•                                                                 •
'
..




                                                                                                          RECEIVED IN.
                                                                                                   COURT OF CRIMINAL APPEALS
                                    No. WR..;62,574-05
                                                                                                            SEP 212015
                                    IN THE
                          COURT OF CRIMINAL APPEALS                                                     Abet Acosta, Clerk
                              AT AUSTIN, TEXAS

                                                                                                              FILED
                                                                                                   THOMAS A W~LDER, Dlst CLERK
                                                                                                     TARRANT COUNTY, TEXAS
                                IN RE JOHNNY GREEN
                                                                                                          SEP 17 2015
                                                                                                             d;/3
                                                                                                   TIME_.....;;..tJ-=-
                                                                                                                   ·.,...._ __

                           On Application for Writ ofMandamus
                                                                                                   BY          <5C      DEPUTY

                       In trial court cause number 1199474D in the
                     37tf!.Judicial District Court from Tarrant County
                         CM.'




       RESPONDENT JUDGE'S RESPONSE TO RELATOR'S MOTION FOR
                LEAVE TO FILE A WRIT OF MANDAMUS




     TO THE HONORABLE COURT OF CRIMINAL APPEALS:

           The Respondent Judge in the above styled and numbered causes respectfully

     submits this response to the order of the Court of Criminal Appeals dated August

     26, 2015.

           Specifically, the Court has asked whether Relat<?r has filed a motion to

     unseal the third volume of the reporter's record, whether this volume contains the

     transcript of the voir dire proceedings, and whether this volume contains personal

     information about jurors. The Respondent Judge answers these questions as


     Page 1 of3



                                           -.----·--- .. --, ....   '   ..........   ___
                                                                                      ..   ·~----·--·---,----:------
 ~·l
               .
           __!~____._-·l _ _ _ _ _ _ _   ---------- ···---------~---------- ______________________________________ ______,__




                                                  •                                                           •
...        .
                                                                                                                               -----------------



 .    ..


                      follows:·

                             1\ Respondent Judge has reviewed the case jacket in this cause and notes
                      '        .,
                      that Relator has filed three requests for Volume 3 of the Reporter's Record. The

                      first request, filed January 27, 2015, specifically requests the volume to be

                      unsealed. (See Exh. A). The court annotated its ruling on the face of the request,

                      denying it as follows: "Jury info will not be unsealed per Art. 35.29 CCP." The

                      second request, filed February 19, 2015, requests that Relator be allowed to

                      purchase a redacted copy of the volume. (See Exh. B). The court again annotated a

                     . ruling upon the face of the request, denying it as follows: "Voir Dire not available

                      per Art. 35.29 CCP Can't EDIT as personal juror info throughout." The third

                      request was filed on March 12, 2015 and is in the form of a formal motion entitled

                      ''Motion for Seal be (sic) Removed for Reasons of Questioning in Jury Selection in

                      Voir Dire." The Court has denied that motion as of September 17, 2015.,(See Exh.

                      C).

                             2. Volume 3 of the Reporter's Record consists solely of the transcript of the

                      voir dire proceedings.

                             3. Volume 3 contains personal information about jurors, including last

                     . names, and in some instances, first names.




                      Page 2 of3
                                                                  •                                                        •
- - - - c - - - - - - - - - - - - - - - - - - - - - ····-----·----·-------------------------------------·---
 .,~




                                       If the Court of Criminal Appeals requires anything further, please contact

                       me.




                                                                                                 Hon. Scott Wisch
                                                                                                 Judge, 372rtd Judicial District Court
                                                                                                 Tarrant County, Texas



                                                                       CERTIFICATE OF SERVICE

                                        I certify that a copy of the foregoing Response has been sent to Relator,

                       Johnny Green, TDCJ-ID#l738876, Stiles Unit, 3060 FM 3514, Beaumont, Texas

                       77705, and to the Post-Conviction Unit of the                                 Tarra~t             County Criminal Di

                       Attorney's Office.



                                                                                                 Hon. Scott Wisch
                                                                                                 Judge, 372nd Judicial District Court
                                                                                                 Tarrant County, Texas




                       Page 3 of3



         . ··--·------· . .   ·c-----·---_---------:-----~-,------·   ---    ..   :-.---:---=---~--:------~-·                                           .• --------.-.
                                                                                                                -~-..-·:·:·.·-·-··:-··.-····-·--·-···--~--               --~-·
                  •        •
...

      '•   .




               Response Exhibit A




                            Response Exhibit A
                         •                                        •
('

                                                                                   FILED
                                                                         THOMAS AWfLDER, DISt CLERK
                                                                           TARRANT COUNTY, TEXAS

                                                                                SEP 17 2015
                                     Cause No.1199474D                   TIME_~g""""··~;/3_--t+--
                                                                         BY        .   SJ?'oEPUTY
     EX PARTE                                   §         IN THE 372"d JUDICIAL
                                                §
                                                §         DISTRICT COURT OF
                                                §
     JOHNNY GREEN, JR.                          §         TARRANT COUNTY, TEXAS


           ORDER DENYING MOTION TO UNSEAL VOLUME 3 OF THE
                         REPORTER'S RECORD

            The Court has considered Defendant's March 12, 2015 motion to unseal
     Volume 3 of the Reporter's Record in this matter. This volume consists solely of
     the voir dire Uury selection) proceedings conducted prior to the trial on the merits
     .and was sealed by the Court pursuant to TEX. CODE CRIM. PROC. art. 35.29.
     Because this volume contains personal information of the venire panel and the
     jurors selected for trial, and because Defendant has not shown good cause for such
     information to be released to him, Defendant is not entitled to this information ..
            Accordingly, Defendant's motion is DENIED.




            SIGNED AND ENTERED this the             f l day of Septem...,_.-rHJ

                                 JUDGE PRESIDI
                                 372 8d JUDICIAL DISTRICT C
                                 TARRANT COUNTY, TEXAS